Name: Council Directive 85/580/EEC of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Directive 85/203/EEC on air quality standards for nitrogen dioxide
 Type: Directive
 Subject Matter: chemistry;  European construction;  environmental policy;  deterioration of the environment;  technology and technical regulations
 Date Published: 1985-12-31

 Avis juridique important|31985L0580Council Directive 85/580/EEC of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Directive 85/203/EEC on air quality standards for nitrogen dioxide Official Journal L 372 , 31/12/1985 P. 0036 - 0036 Spanish special edition: Chapter 15 Volume 6 P. 0134 Portuguese special edition Chapter 15 Volume 6 P. 0134 Finnish special edition: Chapter 15 Volume 7 P. 0086 Swedish special edition: Chapter 15 Volume 7 P. 0086 COUNCIL DIRECTIVE of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Directive 85/203/EEC on air quality standards for nitrogen dioxide (85/580/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 27 and 396 therof, Having regard to the proposal from the Commission, Whereas, to take account of the accession of Spain and Portugal, Article 14 (2) of Directive 85/203/EEC (1) should be adapted; Whereas, by virtue of Article 2 (3) of the Treaty of Accession, the institutions of the Communities may adopt, before accession, the measures referred to in Article 396 of the Act, such measures entering into force subject to, and on the date of, the entry into force of the said Treaty, HAD ADOPTED THIS DIRECTIVE:Article 1In Article 14 (2) of Directive 85/203/EEC '45 votes' shall be replaced by '54 votes'. Article 2This Directive shall take effect on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. Article 3This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS (1) OJ No L 87, 27. 3. 1985, p.1.